Citation Nr: 1328449	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for claimed tinea 
pedis, as secondary to the service-connected diabetes 
mellitus type II.  

2. Entitlement to service connection for a foot disorder 
other than tinea pedis, as secondary to the service-
connected diabetes mellitus type II.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 
1971. 

This case initially comes to the Board of Veterans' Appeals  
(Board) on appeal of a May 2003 rating decision by the RO. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2007, and a copy of the 
transcript is of record. 

In a decision dated in November 2007, the Board denied the 
Veteran's claims of service connection for tinea pedis and 
impotence. 

The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court). In an Order in 
February 2009, the Court granted a Joint Motion For Remand 
(Joint Motion), vacating the November 2007 Board decision.  
In the Joint Motion the parties agreed that the Board had 
not fully addressed whether the claimed tinea pedis was 
aggravated by his service-connected diabetes mellitus. 

In order to comply with the JMR, the Board remanded the 
claims of service connection for tinea pedis and impotence 
in July 2009.  

In June 2013, the Board granted secondary service connection 
for impotence and remanded the claim of service connection 
for tinea pedis for additional development.  

The Board notes that there has been a change in 
representation in that the Veteran currently is being 
represented by the Military Order of the Purple Heart.

The Board notes that the Veteran in December 2002 filed a 
claim of service connection for a foot disorder secondary to 
the service-connected diabetes mellitus.  The claim was 
developed as service connection for tinea pedis.  The 
evidence currently of records shows that the Veteran has 
other diagnoses involving the feet to include plantar 
fascitis and onychomycosis.  See e.g. November 2010, July 
2013 private medical records.  

The Court has held (in the context of a claim for service 
connection for a psychiatric disorder) that a claim for 
service connection encompasses all pertinent symptomatology, 
regardless of how that symptomatology is diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, 
the issue has been recharacterized in order to address the 
question of service connection for a foot disorder.  

The Board has bifurcated the claim on appeal because 
additional development proposed in the remand may affect the 
outcome of the claim of service connection for a foot 
disorder other than tinea pedis; however, such development 
is not expected to affect the claim of service connection 
for tinea pedis as secondary to the service-connected 
diabetes mellitus.  

VA is free to dismember a claim and adjudicate it in 
separate pieces.  Tyrues v. Shinseki 23 Vet. App. 166, 178-
79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), 
vacated on other grounds, 132 S. Ct. 75 (2012).  See also 
Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) 
(bifurcation of a claim generally is within VA's 
discretion).  Thus the issues are characterized as reflected 
on the title page.  

The records in the Virtual VA paperless claims processing 
system and the Veterans Benefits Management System have been 
reviewed and considered.  

The issue of service connection for a foot disorder other 
than tinea pedis, as secondary to the service-connected 
diabetes mellitus type II, is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated tinea pedis is not shown to have 
been caused or aggravated by the service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

The Veteran's foot disability manifested by tinea pedis is 
not proximately due to (causation or aggravation) or the 
result of the service-connected diabetes mellitus.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2012); 3.310 (prior to October 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information 
and evidence VA will obtain, and (3) what portion of the 
information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in December 2002 and in March 2006.  
In December 2002 the Veteran was notified of the evidence 
needed to substantiate the claim of service connection on a 
secondary basis, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  In March 2004, a notice 
letter was sent to the Veteran regarding the evidence 
necessary to substantiate service connection on a direct 
basis.  

While this letter addressed a different service connection 
claim, under a reasonable person standard the Veteran would 
be expected to understand that the information provided in 
his letter regarding direct service connection also applied 
to his service connection claim for tinea pedis.  

In March 2006 the Veteran was notified of the provisions for 
disability ratings and for the effective date of the claim.  
To the extent that the March 2004 and March 2006 VCAA notice 
letter came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim of 
service connection for tinea pedis on a secondary basis was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2013 and July 2013.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified 
and available evidence needed to substantiate the claims.  
Service records, VA medical records, private medical 
records, and lay statements have been associated with the 
file.  Additionally the Veteran was afforded a VA 
examination in February 2003 and VA opinions were obtained 
in December 2010, October 2012, and in June 2013.  Thus, 
with respect to the Veteran's claim, there is no additional 
evidence which needs to be obtained.  


Service Connection

A Veteran is entitled to VA disability compensation if there 
is a disability resulting from personal injury suffered or 
disease contracted in line of duty in active service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty in active service.  38 U.S.C.A. 
§ 1110.  

Generally, to establish a right to compensation for a 
present disability, a Veteran must show: (1) a present 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service, the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that 
the current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states: 

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice- connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The amendment is to be applied prospectively as it is more 
restrictive; it is not for application in the present claim 
because it was filed in December 2002. 


Analysis

The Veteran asserts that his tinea pedis was either caused 
or aggravated by his service-connected diabetes mellitus.  
See December 2002 claim, September 2007 Board hearing 
transcript.  

The Board initially notes that the Veteran does not appear 
to assert that the claimed tinea pedis had its clinical 
onset during his period of active service.  His service 
treatment records do not show complaints or findings of 
tinea pedis.    

The Veteran's contends that he has a foot manifestations 
that are secondary to the service-connected diabetes 
mellitus.  The VA treatment records in November 1980 showed 
that the Veteran had skin peeling on his right foot and 
previously was treated for tinea pedis.  The VA treatment 
records dated in May 2002 and July 2003 documented that he 
had chronic tinea pedis.  The VA treatment records dated in 
September 2002 showed that diabetes mellitus had recently 
been diagnosed.  

The RO in a rating decision in September 2002 granted 
service connection for diabetes mellitus effective on  
August 29, 2002.  A note dated in September 2007 from a 
private doctor noted that the Veteran's foot infection was 
healing slowly as the result of his diabetes mellitus.  

On VA examination in February 2003, the Veteran reported 
having had a fungal infection of his feet since the late 
1970s.  The examiner provided a diagnosis of tinea pedis and 
concluded that, because the Veteran had "this since the 
1970s," it was his opinion that tinea pedis was less likely 
related to diabetes mellitus due to the temporal 
relationship between onset of tinea and that of the diabetes 
mellitus."

In December 2010, another VA examiner noted that the Veteran 
was diagnosed with diabetes mellitus type 2 in June 2002 and 
reported that he had been having foot fungus since the 
1970s.  The examiner concluded that "it [was] less likely 
than not that his diabetes caused or even aggravated his 
tinea pedis.  Tinea pedis [might] be more frequent in 
diabetics, but there [was] no clear causative etiology 
established between the two.  Also, from a chronologic 
standpoint, his tinea pedis far predated the onset of his 
diabetes."  

In an opinion in October 2012, the same examiner reiterated 
that it was less likely than not that diabetes mellitus 
caused or aggravated the tinea pedis based on the rationale 
that "[t]here [was] no clear causative etiology established 
between the [two] conditions" as tinea pedis had been in 
existence since the 1970s.  

In April 2013, the Veteran's submitted articles from the 
Internet without full citations.  One article referred to 
tinea as a type of skin fungus and stated that diabetics 
were more likely to develop athlete's foot because the 
elevated sugar in the body provided food for fungus and 
encouraged overgrowth.  The article noted that, in some 
cases, recurrent athlete's foot and other fungal infections 
could be a symptom of diabetes.  A second article explained 
that athlete's foot was referred to as tinea pedis and 
diabetics were at a higher risk for developing athlete's 
foot.   

In April 2013, the examiner who rendered the VA opinions in 
December 2010 and October 2012  rendered a third opinion and 
reiterated that "it [was] less likely than not that his 
tinea pedis ha[d] been caused by or in any way aggravated by 
his service-connected diabetes."  

As for tinea pedis being more frequent in diabetics, the 
examiner acknowledged that there were Internet articles 
stating that diabetics were at a higher risk for tinea pedis 
because of "elevated sugar in the body encouraging the 
overgrowth of fungus."  

While the VA examiner acknowledged that there was an 
increased incidence of tinea pedis in diabetics, he found it 
significant that the Veteran had tinea pedis long before his 
diabetes was ever diagnosed.  As to the presumption by some 
Internet article that "(i)ncreased sugar in the body 
encouraged the overgrowth of fungus" the examiner explained 
that 

you [could] find (I)nternet articles linking any 
condition to any other condition.  In accepted 
medical literature, there [was] nothing that [he] 
could find creating this nexus.  The referenced 
quote "elevated sugar in the body" pertain[ed] to 
elevated glucose intravascularly due to 
difficulty transporting glucose into the cells.  
Fungus, however, [was] an extracellular organism 
and would not be caused to spread by increased 
intravascular blood glucose.  

The Court has indicated that treatise evidence may suffice 
to establish nexus in instances where, "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (quoting Sacks v. West, 
11 Vet. App. 314, 317 (1998)).  

In this case, however, the articles submitted by the Veteran 
are not accompanied by any competent opinion from a medical 
professional.  Additionally, this information is generic in 
nature, does not address the situation in this case where 
the development of the foot fungus predates diabetes 
mellitus by many years, and fails to demonstrate a plausible 
relationship between this particular Veteran's tinea pedis 
and diabetes mellitus.  For these reasons, the submitted 
articles are deemed to be little probative weight in this 
case.  

Further, the Board finds that the VA examiner's April 2013 
medical opinion is highly probative.  The examiner provided 
a fully adequate rationale that the Veteran's tinea pedis 
was not caused or aggravated by his service-connected 
diabetes mellitus because he had tinea pedis long before the 
diabetes mellitus was ever diagnosed and a fungus was an 
extracellular organism that would not be caused or increased 
by increased intravascular blood glucose.  

The VA examiner acknowledged that there was an increased 
incidence of tinea pedis in people who had diabetic 
mellitus; however, he added that, based on his review of the 
accepted medical literature, it was less likely than not 
that the claimed tinea pedis was caused or aggravated by his 
service-connected diabetes mellitus.  

The VA examiner in this regard carefully reviewed the 
Veteran's medical history, considered the Veteran's lay 
reports, and applied sound medical principles to the facts 
of the instant case.  Significantly, the Veteran has not 
submitted a medical opinion to show that his tinea pedis was 
caused or aggravated by the service-connected diabetes 
mellitus.  

Under certain circumstances, a lay person is competent to 
identify a simple medical condition, a contemporaneous 
medical diagnosis, or symptoms that later support a 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, 
lay witnesses are competent to testify as to their 
observations as well as opine on questions of diagnosis and 
etiology in some circumstances.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are 
competent to testify as to their observations, but this 
testimony must be weighed against the other evidence of 
record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  See 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau; 
lay witnesses may, in some circumstances, opine on questions 
of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and 
acknowledges that the Veteran is competent to give evidence 
about what he has experienced or observed.  Layno v. Brown, 
6 Vet. App. 465 (1994).  

Significantly, in this regard, the Veteran has reported 
experiencing foot fungus since the late 1970s.  However, the 
Veteran's lay statements alone are outweighed by the April 
2013 VA medical examiner's opinion.  The Veteran as a lay 
person is not shown to have any specialized medical 
knowledge, training or experience.   Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim of secondary service connection, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinea pedis, as secondary to the 
service-connected diabetes mellitus type II, is denied.  


REMAND

The evidence shows that the Veteran has variously diagnosed 
foot disorders.  See e.g. November 2010, July 2013 private 
medical records.  

To the extent that peripheral occlusive disease due to 
diabetes mellitus may result in the development of foot 
ulcers, further development is required to ascertain whether 
the Veteran suffers from any current foot disability other 
than tinea pedis that can be caused or aggravated by his 
service-connected diabetes mellitus.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1. The RO should take appropriate steps to 
contact the Veteran in order to have him 
identify all medical treatment he has 
received for any claimed foot disorder 
other than tinea pedis that he attributes 
to impaired blood flow or other 
manifestations of the service-connected 
diabetes mellitus.  Based on the Veteran's 
response, the RO should take all indicated 
action to obtain copies of the clinical 
records from any identified treatment 
source.  The Veteran also should be 
notified that he may submit medical 
evidence or records in support of his 
claim.  

2. After completing all indicated 
development, the RO should readjudicate 
the claim remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


